Order entered December 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01368-CR

                       VINCENT CROWLEY BERTRAND, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F12-56252-L

                                            ORDER
       In response to notification from the Court that the reporter’s record is overdue, Victoria

Franklin, official court reporter of the Criminal District Court No. 5, responded that neither the

plea hearing nor the hearing on appellant’s motion for a speedy trial was recorded. Therefore,

there will be no reporter’s record.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE